Citation Nr: 1452372	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-38 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for Waldenstrom macroglobulinemia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to January 1970 and from April 1970 to April 1976, with additional service in the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Veteran and his spouse testified before a Decision Review Officer (DRO).  In February 2009, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with the claims file.

In February 2010, the Board remanded the current issue for further evidentiary development.

The Board notes that a letter was sent to the Veteran in September 2014 requesting clarification of his current representation.  In October 2014, the Veteran responded indicating that he wished to proceed with his appeal pro se.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, it finds that additional development is necessary prior to appellate review.

The record reflects that the Veteran was awarded Social Security Administration (SSA) disability benefits in 2005 and that the claim was likely filed in connection with the medical condition for which he now seeks service connection.  Although the Veteran submitted a copy of his SSA award letter to VA, his application for SSA benefits, the determination, and any underlying medical records upon which the decision was based are not associated with the claims file.  As any outstanding SSA records may contain information relevant to the Veteran's claim, they should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA copies of any disability benefit claims and determinations as well as any copies of the medical records on which such determinations were based.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished    a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



